DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 12 October 2021 is acknowledged.

Claim Objections
Claim 11 is objected to because of the following informalities:  lines 2-3, “amount of grass seed, soil… with soil amount” is awkward and unclear.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  line 2, “determined amount of determined” is awkward and unclear.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  line 2, “one or more the following” is awkward and unclear.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  lines 8-9, “ threshold to location a depression” is awkward and unclear.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  line 11, “surface traveling” should be changed to –the surface traveling—.  Appropriate correction is required.
8 is objected to because of the following informalities:  line 15, “dispensing compartment” should be changed to –a dispensing compartment—.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  in the penultimate line, “an electronically” should be changed to –the electronically—.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-8, 10-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention: 
Claim 2, in the penultimate line, a tension is established in a recoil section to push the level-sensing detector towards the surface. However, a tension force would be provided when the recoil section (spring 17, Fig. 3)  is pulled taught such that the level-sensing detector (19) would .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
Claim 12 recites the limitation "the amount of grass seed, soil, or grass seed and soil mix" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the recipient" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the dispensing compartment" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the accelerometer" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the global positioning system" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: between the “depression data” and the rest of the claimed invention. Specifically, it is unclear from where this data comes from and for what it is used for.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaudechon FR 2653456 A1.

Independent Claim 1: Gaudechon discloses an automated leveling system (Fig. 10) for maintaining a surface, the automated leveling system comprising: 
a surface traveling device (54); and 
a leveling module attached to the surface traveling device, the leveling module comprising a depression detector arm assembly (15, see details in Fig. 6), at least one computing device (on-board computer center, 34, Fig. 7, “REF C” annotation in document), and a level-sensing detector (22), the level-sensing detector sensing a level of a surface (S) as the surface traveling device operates across the surface, the level-sensing detector moving across the surface .  

Allowable Subject Matter
Claims 18-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.